 Case 1:19-cv-01945-CFC Document 29 Filed 04/16/21 Page 1 of 3 PageID #: 957




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,

                       Plaintiff,                   C.A. No. 19-cv-1945-CFC
       v.
                                                    JURY TRIAL DEMANDED
HMD GLOBAL OY,

                      Defendant.

VOICEAGE EVS LLC,

                       Plaintiff,                   C.A. No. 20-cv-810-CFC
       v.
                                                    JURY TRIAL DEMANDED
LENOVO HOLDING COMPANY, INC.,
LENOVO (UNITED STATES) INC.,
MOTOROLA MOBILITY HOLDINGS, LLC
and MOTOROLA MOBILITY LLC,

               Defendants.
VOICEAGE EVS LLC,

                       Plaintiff,                   C.A. No. 20-cv-1061-CFC
       v.
                                                    JURY TRIAL DEMANDED
APPLE INC.,

                      Defendant.

                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on April 15, 2021, a copy of: (i) Plaintiff’s Responses and

Objections to Defendants’ Interrogatories Regarding Jurisdiction (Nos. 1-9) and (ii) Plaintiff’s

Responses and Objections to Defendants’ Request for Production of Jurisdictional Documents

(Nos. 1-30) was served on the following as indicated:

Via E-Mail                                        Via E-Mail
John W. Shaw                                      William J. McCabe
Nathan R. Hoeschen                                Matthew J. Moffa
SHAW KELLER LLP                                   PERKINS COIE LLP
I.M. Pei Building                                 wmccabe@perkinscoie.com
1105 North Market Street, 12th Floor              mmoffa@perkinscoie.com
 Case 1:19-cv-01945-CFC Document 29 Filed 04/16/21 Page 2 of 3 PageID #: 958




Wilmington, DE 19801
jshaw@shawkeller.com                              Attorneys for Defendant HMD Global Oy
nhoeschen@shawkeller.com

Attorneys for Defendant HMD Global Oy

Via E-Mail                                        Via E-Mail
Jack B. Blumenfeld                                Gene W. Lee
Rodger D. Smith II                                T. Andrew Culbert
MORRIS, NICHOLS, ARSHT & TUNNELL                  Kevin A. Zeck
LLP                                               Mark Thomas Smith
1201 North Market Street                          Ruchika Verma
P.O. Box 1347                                     PERKINS COIE LLP
Wilmington, DE 19899                              glee@perkinscoie.com
jblumenfeld@morrisnichols.com                     aculbert@perkinscoie.com
rsmith@morrisnichols.com                          kzeck@perkinscoie.com
                                                  marksmith@perkinscoie.com
Attorneys for Defendants Lenovo Holding           rverma@perkinscoie.com
Company, Inc., Lenovo (United States) Inc.,       LenovoVoiceAge@perkinscoie.com
Motorola Mobility Holdings, LLC and
Motorola Mobility LLC                             Attorneys for Defendants Lenovo Holding
                                                  Company, Inc., Lenovo (United States) Inc.,
                                                  Motorola Mobility Holdings, LLC and
                                                  Motorola Mobility LLC

Via E-Mail                                        Via E-Mail
David E. Moore                                    Mark D. Selwyn
Bindu A. Palapura                                 Jennifer John
Stephanie E. O’Byrne                              Joseph J. Mueller
POTTER ANDERSON & CORROON LLP                     Dominic E. Massa
Hercules Plaza, 6th Floor                         Timothy D. Syrett
1313 N. Market Street                             Nina Garcia
Wilmington, DE 19801                              WILMER CUTLER PICKERING
dmoore@potteranderson.com                         HALE AND DORR LLP
bpalapura@potteranderson.com                      mark.selwyn@wilmerhale.com
sobyrne@potteranderson.com                        jason.choy@wilmerhale.com
                                                  cristina.salcedo@wilmerhale.com
Attorneys for Defendant Apple Inc.                WHAppleVoiceAgeService@wilmerhale.com

                                                  Attorneys for Defendant Apple Inc.




                                              2
 Case 1:19-cv-01945-CFC Document 29 Filed 04/16/21 Page 3 of 3 PageID #: 959




Dated: April 16, 2021                     Respectfully submitted,

                                          FARNAN LLP

                                          /s/ Brian E. Farnan
                                          Brian E. Farnan (#4089)
                                          Michael J. Farnan (#5165)
                                          919 North Market Street, 12th Floor
                                          Wilmington, DE 19801
                                          Tel. (302) 777-0300
                                          Fax (302) 777-0301
                                          bfarnan@farnanlaw.com
                                          mfarnan@farnanlaw.com

                                          Christopher A. Seidl (admitted pro hac vice)
                                          Benjamen C. Linden (admitted pro hac vice)
                                          Rajin S. Olson (admitted pro hac vice)
                                          Robins Kaplan LLP
                                          800 LaSalle Avenue, Suite 2800
                                          Minneapolis, Minnesota 55402
                                          T: (612) 349-8500
                                          F: (612) 339-4181
                                          cseidl@robinskaplan.com
                                          blinden@robinskaplan.com
                                          rolson@robinskaplan.com

                                          Li Zhu (admitted pro hac vice)
                                          Robins Kaplan LLP
                                          46 Shattuck Square, Suite 22
                                          Berkeley, California 94704
                                          T: (650) 784-4040
                                          F. (650) 784-4041
                                          lzhu@robinskaplan.com

                                          Annie Huang (admitted pro hac vice)
                                          Robins Kaplan LLP
                                          399 Park Avenue, Suite 3600
                                          New York, New York 10022
                                          T: (212) 980-7400
                                          F: (212) 980-7499
                                          ahuang@robinskaplan.com

                                          Attorneys for Plaintiff




                                      3
